Order
Our order of February 5, 2001, affirmed the district court’s decision striking Hook from the rolls of attorneys authorized to practice. Because Hook’s appeal represented little but a rehash of arguments already considered and rejected in United States v. Hook, 195 F.3d 299 (7th Cir. 1999), and unsuccessful petitions for mandamus, we directed Hook to show cause why sanctions should not be imposed for pursuing a frivolous appeal. See Fed. R.App. P. 38. Hook has filed his response, and the matter is ready for decision.
Hook’s response to our order is more of the same. Instead of recognizing that he committed criminal misconduct (which usually leads to disbarment), Hook blames the local bar, which according to Hook “complained ... continuously after his arrival on the scene in the Summer of 1992 for his devastatingly successful factual and legal analysis of their clients’ claims against Wittek and Viana .” The “analysis” that Hook depicts as “devastatingly successful” led to his indictment, conviction, and imprisonment. Hook lays blame on all and sundry (other than himself) — but he has no good response to the genesis of our order, which is the repetitious nature of Hook’s contentions. Apparently Hook believes that he is entitled to repeat the same arguments, no matter how often they are rejected, because he believes himself in the right. That is not how litigation should be conducted; it is the defining feature of obstinacy, a sanctionable strategy.
Hook is hereby fined $2,000 for filing a frivolous appeal. The fine is due and payable immediately to the clerk of this court.